Dismissed and Memorandum Opinion filed January 7, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00853-CV
____________
 
RALPH C. ARCEMONT, Appellant
 
V.
 
JOE SIMS and ELECTRO BIOMETRICS, LLP, Appellees
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2006-60591
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed August 17, 2009.
Appellant filed a timely motion for new trial. The notice of appeal was filed
on October 5, 2009. To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee. See Tex.
R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence); see
also Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court
of appeals); Tex. Gov’t Code Ann..
' 51.207 (Vernon 2005) (same). 
On November 19, 2009, this court ordered appellant to pay the
appellate filing fee on or before December 2, 2009, or the appeal would be
dismissed. Appellant has not paid the appellate filing fee. Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.